Citation Nr: 0209178	
Decision Date: 08/06/02    Archive Date: 08/12/02	

DOCKET NO.  96-49 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1983 to 
August 1986, and from May 1987 to November 1988.

This matter arises from a July 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, that denied the benefit 
now sought on appeal.  The case later was transferred to the 
VARO in Louisville, Kentucky.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

The veteran maintains that he sustained permanent injury to 
the right side of his brain as the result of a motor vehicle 
accident that occurred in August 1987.  The only verification 
of the character of the veteran's military service is 
contained in a computer printout, dated September 22, 1994, 
wherein the character of his military service for the period 
from May 1987 to November 1988 is noted to have been under 
other than honorable conditions.  It further noted that 
during this interval there were 56 "non pay" days.  To be 
entitled to service-connection for a given disability, the 
period of service during which the disability was incurred 
must have been performed under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.4 (2001).  Compensation benefits are 
also only provided for disability due to disease or injury 
incurred or aggravated in line of duty during a period of 
active service.  See 38 U.S.C.A. § 1131 (West 1991).  The 
Thus, the characterization of the period of the veteran's 
military service and his line of duty status at the time of 
the motor vehicle accident that forms the basis for the 
veteran's current claim are "inextricably intertwined" with 
the issue now on appeal.  See Harris v. Derwinski, 1 
Vet.App. 180, 183 (1991).  As such, the RO must determine the 
character of the veteran's second period of service, and, if 
necessary, his line of duty status at the time of the claimed 
injury, prior to further appellate consideration of the issue 
on appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should obtain documentation 
regarding the veteran's second period of 
active military service.  In this regard, 
the appropriate service department should 
be contacted.  All documentation so 
received should be made a permanent part 
of the appellate record.

2.  If, in fact, the veteran's second 
period of active military service was 
terminated under conditions other than 
honorable, then the RO should determine 
whether such service is a bar to VA 
benefits pursuant to 38 C.F.R. § 3.12 
(2001).  If the veteran's second period 
of active military service was not 
terminated under conditions other than 
honorable, the RO should further 
determine whether the motor vehicle 
accident was in the line of duty.  All 
necessary development, to include that 
required by the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) should be undertaken.  

3.  If the character of the veteran's 
discharge from his second period of 
military service is found to be a bar to 
his receipt of VA compensation benefits, 
or the motor vehicle accident was not 
incurred in the line of duty, then the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that contains the laws and 
regulations, as well as the reasons and 
bases for that determination.  They 
should also be given the appropriate time 
period in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action unless so informed.  The purpose of this REMAND is 
both to obtain clarifying information and to accord the 
appellant 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim.  The appellant has the 
right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



